NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAPHEAL G. RUSSELL,                             No. 17-35697

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00698-RSM

 v.
                                                MEMORANDUM*
MYONG SUK MUELLER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Rapheal G. Russell appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action arising from a property

dispute. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Rundgren v. Wash. Mut. Bank, FA, 760 F.3d 1056, 1060 (9th Cir. 2014). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Russell’s action for lack of subject

matter jurisdiction because Russell failed to allege a federal question or jurisdiction

based on diversity of citizenship. See 28 U.S.C. § 1331 (conferring jurisdiction on

district courts in “civil actions arising under the Constitution, laws, or treaties of

the United States”); Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996) (28 U.S.C.

§ 1332(a) applies only when the state citizenship of each plaintiff is diverse from

each defendant).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court because

they are not part of the record on appeal. See United States v. Elias, 921 F.2d 870,

874 (9th Cir. 1990).

      AFFIRMED.




                                            2                                     17-35697